IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-83,506-01


                        IN RE LEEROY CESAR CARBALLO, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1097497-A IN THE 179TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. He contends that he mailed an “amended/supplemented application for

writ of habeas corpus”1 in November 2013, and has received no confirmation that the District Clerk

filed the documents.

       In these circumstances, additional facts are needed. The Respondent, the District Clerk of

Harris County, is ordered to file a response, addressing whether they received Applicant’s pleadings,



       1
         It appears that the original writ filed is still pending under authority of an order
designating issues signed on October 20, 2011.
                                                                                                  2

and, if so, stating whether they were filed. If the pleadings were received and filed, the District

Clerk’s response shall include proof establishing the date of filing. If the pleadings were received

but not filed, the District Clerk shall detail its rationale for not filing them.

        This motion for leave to file a writ of mandamus shall be held in abeyance until the

Respondent has submitted the appropriate response. Such response shall be submitted within 30

days of the date of this order.




Filed: July 29, 2015
Do not publish